IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50305
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FREDDY FRANCISCO SEQUEIRA-RUEDA,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. EP:00-CR-67-1-DB
                        --------------------
                          October 19, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Freddy Francisco Sequeira-Rueda appeals his sentence

following his guilty plea conviction for illegal re-entry after

deportation in violation of 8 U.S.C. § 1326.   Sequeira-Rueda

argues that his prior felony conviction was an element of the

offense of his conviction.   Sequeira-Rueda acknowledges that his

argument is foreclosed by Almendarez-Torres v. United States, 523
U.S. 224 (1998), but he seeks to preserve the issue for Supreme

Court review in light of Apprendi v. New Jersey, 120 S. Ct. 2348

(2000).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50305
                                -2-

     Sequeira-Rueda’s argument is foreclosed by Almendarez-

Torres, 523 U.S. at 235.

     AFFIRMED.